ACCEPTED
                                                                       No. 14-14-00455-CR
                                                             FOURTEENTH COURT OF APPEALS
                                                                         HOUSTON, TEXAS
                                                                      2/3/2015 12:38:07 PM
                                                                       CHRISTOPHER PRINE
                                                                                    CLERK

                    No. 14-14-00455-CR

                            In the                          FILED IN
                                                     14th COURT OF APPEALS
                                                         HOUSTON, TEXAS
                      Court of Appeals               2/3/2015 12:38:07 PM
                                                     CHRISTOPHER A. PRINE
                           For the                            Clerk


                 Fourteenth District of Texas

                         At Houston
 _________________________________________________________

                Trial Court Cause No. 1406639
                   In the 185th District Court
                    of Harris County, Texas
 _________________________________________________________

                  GREGORIO MORENO,
                        Appellant
                           v.
                  THE STATE OF TEXAS,
                        Appellee

___________________________________________________________

       MOTION FOR EXTENSION OF TIME TO FILE

___________________________________________________________

                                     VIVIAN R. KING
                                     State Bar No. 00784399
                                     2202 Alabama St.
                                     Houston, Texas 77004
                                     Tel.: (713) 222-2019
                                     eFax: (877) 753-6706
                                     Email: VivianRKing@msn.com

                                     Appointed Attorney for Appellant
                              1
TO THE HONORABLE COURT OF APPEALS:

      NOW COMES GREGORIO MORENO, the Appellant herein, and moves

the Court for an extension of time to file Appellant's Brief in this cause, pursuant to

TEX. R. APP. PROC. Rules 10.5 (b)(2) and 38.6(n), and in support thereof

would show the Court as follows:

                                          I.

      The Appellant in this cause pled not guilty in the 185th District Court of

Harris County, Texas in cause number 1406639 plead not guilty and had a jury

trial. The jury found Appellant guilty and sentence was assessed 50 years in the

Texas Department of Corrections, Institutional Division on May 23, 2014. Notice

of Appeal was filed on May 23, 2014.

                                          II.

      The Clerk’s record was timely filed.

      The Reporter’s record was timely filed.

                                         III.

      Appellant’s attorney is requesting an extension of time to file Appellant’s

Brief to February 09, 2015.

                                         IV.

Appellant’s attorney is requesting this extension of time to file Appellant’s Brief

for the following two reasons:
                                           2
(1)   The record contains over 15 volumes and the undersigned attorney is only

60% through the record.

(2)   The undersigned attorney has been unable to complete Appellant’s brief due

to moving her office of 22 years and discovering/firing her secretary for

embezzlement of about $30,000.00 (for which the attorney has not had time to file

charges). 2014 was a rough year but if given more time, Appellant’s brief will be

properly completed.

      The Appellant in this case was sentenced to 50 years so I pray this

Honorable Court grants this extension so the undersigned appointed attorney can

properly prosecute this case on appeal.

       WHEREFORE, PREMISES CONSIDERED, the undersigned counsel, on

behalf of Appellant, respectfully prays that this Honorable Court grant this

extension to February 09, 2015.

                                      RESPECTFULLY SUBMITTED,
                                      /s/ Vivian R. King
                                      VIVIAN R. KING
                                      Appointed Attorney for Appellant
                                      Texas Bar No. 00784399
                                      2202 Alabama St.
                                      Houston, Texas 77004
                                      (713) 222-2019 office
                                      (877) 753-6706 e Fax
                                      VivianRKing@msn.com. Email



                                          3
                          CERTIFICATE OF SERVICE
   As Attorney of Record for Appellant, I do hereby certify that a true and correct
copy of the above and foregoing document was efiled with the office of the
Honorable Devon Anderson, Harris County District Attorney, via the mandatory
electronic filing system on February 03, 2015.

                                                   /s/ Vivian R. King
                                                   VIVIAN R. KING




                                         4